Asch, J.
(dissenting). The result reached by the majority herein presents the very real possibility that, in the future, every taxpayer who seeks to challenge a tax deficiency determination will commence a CPLR article 78 proceeding four months after receiving notice of that determination, on the last day to do so, without posting the taxes due, or the bond, as required by the Administrative Code of the City of New York, as did petitioners in this case, and thereafter receive as a reward an additional six months to commence another proceeding challenging the determination. I feel the majority unwisely allows this six-month extension of time to be tacked on to the short four-month period expressly provided by the tax statute for the commencement of a special proceeding.
In any event, I do not believe CPLR 205 (a) applies in the situation before us, where the tax statute contains the four-month limitation of time provision and also sets a condition precedent to commencement of a proceeding.
Administrative Code § II46-7.0 (Real Property Transfer Tax Law) provides, in pertinent part: "The determination of the director of finance shall be reviewable * * * by a proceeding * * * if application therefor is made to the supreme court within four months after the giving of the notice of such determination” (emphasis added). It further provides that: "A proceeding * * * shall not be instituted unless: (a) the amount of any tax sought to be reviewed, with penalties and interest thereon, if any, shall be first deposited with the director of finance [now Commissioner of Finance] and there shall be filed with the director of finance an undertaking, issued by a surety company * * * to the effect that if such proceeding be dismissed or the tax confirmed, the petitioner will pay all costs and charges which may accrue in the prosecution of the *230proceeding; or (b) * * * such undertaking * * * may be in a sum sufficient to cover the taxes, penalties and interest * * * plus the costs and charges” (emphasis added).
Petitioners, who served their petition on the list day to do so, failed to comply with this condition precedent in the Administrative Code when the petition was served. Accordingly, the petition was not "timely commenced” within the meaning of CPLR 205 (a), which precludes them from commencing a new action pursuant to that section.
In addition, Administrative Code § II46-10.0 provides that the remedies set forth in sections II46-7.0 and II46-8.0 (dealing with refunds) "shall be exclusive remedies available to any person for the review of tax liability” (emphasis added). Pursuant to CPLR 101, the CPLR governs procedure in all proceedings "except where the procedure is regulated by inconsistent statute”. Thus, the "exclusive” remedy provided in section II46-7.0 appears to supersede the six-month grace period provided by CPLR 205 (a). (See, Matter of Trustees of Sailors’ Snug Harbor v Tax Commn., 26 NY2d 444, 450.) This should be especially applicable in the situation before us involving a taxing statute. As the United States Supreme Court has recently noted: "Deadlines are inherently arbitrary; fixed dates, however, are often essential to accomplish necessary results. The government has millions of taxpayers to monitor, and our system * * * simply cannot work on any basis other than one of strict filing standards. Any less rigid standard would risk encouraging a lax attitude toward filing dates. Prompt payment of taxes is imperative to the government” (United States v Boyle, 469 US 241, 249; see also, Bull v United States, 295 US 247, 259).